Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  a link between esterification and the remaining steps.
Claim 2 is confusing it appears to be directed towards the non-crystallization treatment step and then recites the protease step and esterification step.  Further it is unclear where the esterification is occurring. Is it directly after the proteolytic treatment or later during extrusion? It is further unclear because claim 1 calls for one step extrusion but there appears to be more than one extrusion step. Appropriate correction is required.  Claims 3-16 are rejected due to their dependency upon claim 2.
The term "the requirements of polished rice grains" in claim 4 is a relative term which renders the claim indefinite.  The term "the requirements of polished rice grains" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is not clear what is meant by the term or how such a term might be measured or the actual requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over CN104026461B Derwent Abstract  June 27 2014 in view of Gao CN108634295 Derwent Abstract Oct 12, 2018, Wan (CN CN104277127A Jan 14 2015 Derwent Abstract), and Cai et al. Food Chemistry vol. 288 pages 354-360 2019.
Regarding Claim 1:  CN104026461B discloses treating rice with high temperature fluidization in order to reduce the cooking time for the rice and making it easier to digest for those with blood sugar issues [abstract]. CN 461 discloses that there is water applied to the rice before treating [abstract].
CN 461 does not disclose broken rice.  CN 461 does not disclose acetic anhydride esterification.  CN 461 does not disclose protease hydrolysis. CN 461 does not disclose that the one step reactive extrusion process reduces the digestibility of rice starch. 
Wan discloses esterification of rice with acetic anhydride to make the rice have a fuller and fattier mouthfeel and anti-aging (good shelf life) and low gelatinization [abstract].
Gao discloses eating broken rice with alkaline protease in order to produce low protein low phosphorus rice [abstract].
Cai discloses one step reactive extrusion along with esterification to modify rice starch [abstract; pg. 355].  Cai discloses that the one step reactive extrusion process reduces the digestibility of rice starch [Conclusion].
At the effective filing date of the invention it would have been obvious to modify the rice of CN 461 for the broken rice of Gao in order to provide rice with a smaller surface area for treatment.  Further it would have been obvious to treat the broken rice with a protease as in Gao in order to reduce the protein content of the rice.
Further at the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the method of CN 461 to include the step of acetic anhydride 
Further it would have been obvious to modify the method of CN 461 to include one step reactive extrusion as in Cai in order to reduce the digestibility of the starch.
Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al CN 104872523 Sept 2 2015 as evidenced by Carbohydrates and Blood Sugar https://web.archive.org/web/20170130010758/https://www.hsph.harvard.edu/nutritionsource/carbohydrates/carbohydrates-and-blood-sugar/.
Regarding Claims 17-20:  Liu discloses instant rice having a reduced glycemic index [abstract].  It is known that low glycemic index foods are digested slowly [The Nutrition Source page 3 1st paragraph].  Further regarding the process steps of the claim, since there is no evidence that the recited process produces a product that is materially different from what is disclosed in the prior art, claims 17-20 have been considered regarding their disclosures of slowly digestible starch-based reconstituted instant rice.
 “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior art was made by a different process.”  In re Thorpe, 777 F.2d 695, 698.
Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kanemoto et al. (US 2004/012476) discloses preparing instant rice including drying treated and broken rice to a moisture content of 9% at 130°C for 25 minutes [0052].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FELICIA C TURNER whose telephone number is (571)270-3733. The examiner can normally be reached Mon-Fri 8:00-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Felicia C Turner/Primary Examiner, Art Unit 1793